U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number RJD Green, Inc. (Exact name of registrant as specified in its charter) Nevada 27-1065441 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 (323) 799-1342 (phone) (951) 224-6675 (fax) 1441 E. HILLCREST DRIVE THOUSAND OAKS CA 91362 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yesx No o At January 14, 2013, there were 37,750,000 shares outstanding of the registrant’s common stock. RJD GREEN, INC. ( A DEVELOPMENT STAGE COMPANY) INDEX TO FORM 10-Q FOR THE QUARTER ENDED November 30, 2012 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements 3 Balance Sheets as of November 30, 2012 (Unaudited)andAugust 31, 2012 3 Statement of Operations for the three months ended November 30, 2012 and 2011 and the period from September 10, 2009 (inception) to November 30, 2012 (Unaudited) 4 Statement of Cash Flows for the three months ended November 30, 2012 and2011 andthe period from September 10, 2009 (inception) to November 30, 2012(Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Controls and Procedures 12 PART II. OTHER INFORMATION Item1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon senior securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item6. Exhibits 14 Exhibit 31.1 Exhibit 32.1 2 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS RJD Green Inc. ( a Development Stage Company) Balance Sheets As of November 30, 2012 August 31, 2012 Assets: (Unaudited) (Audited) Current Assets: Cash $ $ Total Assets Liabilities and Shareholders' Deficit: Current Liabilities: Due to related party $ $ Total Liabilities Shareholders' Deficit: Common Stock, 75,000,000 shares authorized (par value $.00002) and 37,750,000 shares issued and outstanding as of November 30, 2012 and August 31, 2012, respectively (1) Additional Paid in capital Discount on Common Stock ) ) Accumulated Deficit ) Total Liabilities and Shareholders' Deficit $ $ (1)All common share amounts and per share amounts in these financial statements, reflect the fifty-for-one stock split of the issued and outstanding shares of common stock of the Company, effective November 30,2012 including retroactive adjustment of common share amounts.See Note 4. The accompanying notes are an integral part of these financial statements. 3 RJD Green Inc. ( a Development Stage Company) Statement of Operations For the Three Months Ended November 30, 2012 For the Three Months Ended November 30, 2011 Cumulative from Sept 10, 2009 ( the date of inception) to November 30, 2012 Revenue $
